DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 January 2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Dror, USPN 2002/0039418, discloses an apparatus including a hardware accelerator to execute cryptography operations including a Rivest Shamir Adleman (RSA) operation and an elliptic curve cryptography (ECC) operation (0001), the hardware accelerator including a multiplier circuit including multiplier (0014, 0140), wherein the hardware accelerator is to execute the RSA operation using the multiplier circuit (0001, 00432), and an ECC circuit coupled to the multiplier circuit to execute the ECC operation (0017), the ECC circuit to compute a prime field multiplication using the multiplier circuit and to reduce a result of the prime field multiplication (0019) in a plurality of addition and subtraction operations for a first type of prime modulus (00251, 0274, 0299). Dror further discloses clock cycles (0141, 0169) and multibit values (0002), but does not disclose a 27-bit x 411-bit parallel combinatorial multiplier to multiply a first 384-bit value and a second 384-bit value in 16 clock cycles, wherein the hardware accelerator is to execute the RSA operation using the multiplier circuit. As applicant points out in the instant specification (0019), these specific specifications can allow operations to perform significantly faster than in a conventional multiplier circuit. It would not have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement a 27-bit x 411-bit parallel combinatorial multiplier to multiply a first 384-bit value and a second 384-bit value in 16 clock cycles, wherein the hardware accelerator is to execute the RSA operation using the multiplier circuit in the hardware accelerator of Dror without the benefit of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
References Cited
Lambert, USPN 2010/0146028, discloses an elliptic curve cryptosystem (0034) including using the NIST prime (0092) for modulus reduction including a plurality of addition and subtraction operations, and without performing any multiplication or division operations (0022), but does not teach the limitations missing from Dror and is not seen as reading on the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434